Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 3, 10, 12, 22, 27, and 32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, 10, 12, 22, 27, and 32 recites the limitation "Type A" or "Type B" in several parts of the claims.  There is insufficient antecedent basis for this limitation in the claim. “Type A” and “Type B” are undefined and are simply treated as acknowledging that at least two different types of mapping is present.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 3, 7 - 16, 20 - 22, 25 - 27, and 30 - 32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cirik, U.S. Patent Publication No. 2021/0136802.
Cirik teaches:

1. A method of wireless communication performed by a user equipment (ULE), comprising: 
	receiving a downlink control information (DCI) communication that schedules a physical downlink shared channel (PDSCH) including a first transmission occasion and a second transmission occasion (wireless device may receive DCI for a PDSCH repetition in a plurality of transmission occasions, [0371]); and 
	determining a mapping type for the first transmission occasion and a mapping type for the second transmission occasion based at least in part on receiving the DCI communication scheduling the PDSCH including the first transmission occasion and the second transmission occasion (TCI mapping is performed on a plurality of transmission occasions, one set being odd transmission occasions and the other set being even transmission occasions, [0373]).  

2. The method of claim 1, wherein the determining the mapping type for the first transmission occasion and the mapping type for the second transmission occasion comprises: 
	determining the mapping type for the first transmission occasion and the mapping type for the second transmission occasion based at least in part on an assumed mapping type (TCI states are mapped to TCI codepoints for use with a plurality of transmission occasions, [0371]).  

3. The method of claim 2, wherein the assumed mapping type comprises mapping type B (without further explanation, “mapping type B” is a nearly meaningless term, as multiple types of transmission occasions are mapped according to Cirik, any mapping could be considered “type B”).

7. The method of claim 1, wherein the UE is configured to implement a scheme associated with time-division multiplexing of multiple transmission occasions within a single slot (wireless device is served using TDM, [0140]).  

8. The method of claim 1, further comprising: 
	determining that the DCI communication schedules the PDSCH including the first transmission occasion and the second transmission occasion based at least in part on a transmission configuration indicator (TCI) field of the DCI communication indicating a first TCI state and a second TCI state (TCI mapping is performed on a plurality of transmission occasions, one set being odd transmission occasions and the other set being even transmission occasions, [0373]).  

9. The method of claim 1, wherein the determining the mapping type for the first transmission occasion and the mapping type for the second transmission occasion comprises: 
	determining the mapping type for the first transmission occasion based at least in part on a mapping type indicated by the DCI communication; and 
	determining the mapping type for the second transmission occasion based at least in part on an assumed mapping type (TCI mapping is performed on a plurality of transmission occasions, one set being odd transmission occasions and the other set being even transmission occasions, [0373]).  

10. The method of claim 9, wherein the mapping type indicated by the DCI communication comprises mapping type A or mapping type B, and the assumed mapping type comprises mapping type B (without further explanation, “mapping type B” is a nearly meaningless term, as multiple types of transmission occasions are mapped according to Cirik, any mapping could be considered “type B” or “type A”).  

11. The method of claim 1, wherein the determining the mapping type for the first transmission occasion and the mapping type for the second transmission occasion comprises: 
	determining the mapping type for the second transmission occasion based at least in part on a mapping type indicated by the DCI communication; and 0097-126531201832 determining the mapping type for the first transmission occasion based at least in part on an assumed mapping type (TCI mapping is performed on a plurality of transmission occasions, one set being odd transmission occasions and the other set being even transmission occasions, [0373]).  
	determining the mapping type for the first transmission occasion based at least in part on an assumed mapping type (TCI mapping is performed on a plurality of transmission occasions, one set being odd transmission occasions and the other set being even transmission occasions, [0373]).
	
12. The method of claim 11, wherein the mapping type indicated by the DCI communication comprises mapping type A or mapping type B, and the assumed mapping type comprises mapping type B (without further explanation, “mapping type B” is a meaningless, as multiple types of transmission occasions are mapped according to Cirik, any mapping could be considered “type B” or “type A”).  

13. The method of claim 1, wherein the determining the mapping type for the first transmission occasion and the mapping type for the second transmission occasion comprises: 
	determining the mapping type for the first transmission occasion based at least in part on a first mapping type indicated by the DCI communication (TCI mapping is performed on a plurality of transmission occasions, one set being odd transmission occasions and the other set being even transmission occasions, [0373]); and 
	determining the mapping type for the second transmission occasion based at least in part on a second mapping type indicated by the DCI communication (TCI mapping is performed on a plurality of transmission occasions, one set being odd transmission occasions and the other set being even transmission occasions, [0373]).  

14. The method of claim 13, wherein the first mapping type indicated by the DCI communication comprises mapping type A and the second mapping type indicated by the DCI communication comprises mapping type B (without further explanation, “mapping type B” is a nearly meaningless term, as multiple types of transmission occasions are mapped according to Cirik, any mapping could be considered “type B” or “type A”).  

15. The method of claim 13, wherein the first mapping type indicated by the DCI communication comprises mapping type B and the second mapping type indicated by the DCI communication comprises mapping type A or mapping type B (without further explanation, “mapping type B” is a nearly meaningless term, as multiple types of transmission occasions are mapped according to Cirik, any mapping could be considered “type B” or “type A”).  

16. The method of claim 1, further comprising: 
	identifying a technique (a “technique” is an overly broad term and any action performed by the device, such as simply reading DCI, could be considered a “technique”) for determining the mapping type for the first transmission occasion and the mapping type for the second transmission occasion (TCI mapping is performed on a plurality of transmission occasions, one set being odd transmission occasions and the other set being even transmission occasions, [0373]); and 
	determining the mapping type for the first transmission occasion and the mapping type for the second transmission occasion based at least in part on the technique (TCI mapping is performed on a plurality of transmission occasions, one set being odd transmission occasions and the other set being even transmission occasions, [0373]).

20. A user equipment (UE) for wireless communication, comprising: 
	a memory (memory, [0187]); and 
	one or more processors (processing system, [0187]) coupled to the memory, the memory comprising instructions executable by the one or more processors (program instructions, [0187]) to cause the UE to: 
	receive a downlink control information (DCI) communication that schedules a physical downlink shared channel (PDSCH) including a first transmission occasion and a second transmission occasion (wireless device may receive DCI for a PDSCH repetition in a plurality of transmission occasions, [0371]); and 
	determine a mapping type for the first transmission occasion and a mapping type for the second transmission occasion based at least in part on receiving the DCI communication scheduling the PDSCH including the first transmission occasion and the second transmission occasion (TCI mapping is performed on a plurality of transmission occasions, one set being odd transmission occasions and the other set being even transmission occasions, [0373]).  

21. The UE of claim 20, wherein the UE, when determining the mapping type for the first transmission occasion and the mapping type for the second transmission occasion, is to: 0097-126533201832 

determine the mapping type for the first transmission occasion and the mapping type for the second transmission occasion based at least in part on an assumed mapping type (TCI states are mapped to TCI codepoints for use with a plurality of transmission occasions, [0371]).  
	determine the mapping type for the first transmission occasion and the mapping type for the second transmission occasion based at least in part on an assumed mapping type (TCI states are mapped to TCI codepoints for use with a plurality of transmission occasions, [0371]).

22. The UE of claim 21, wherein the assumed mapping type comprises mapping type B (without further explanation, “mapping type B” is a nearly meaningless term, as multiple types of transmission occasions are mapped according to Cirik, any mapping could be considered “type B”).

25. A non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising: 
	one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the UE to: 
	receive a downlink control information (DCI) communication that schedules a physical downlink shared channel (PDSCH) including a first transmission occasion and a second transmission occasion (wireless device may receive DCI for a PDSCH repetition in a plurality of transmission occasions, [0371]); and 
	determine a mapping type for the first transmission occasion and a mapping type for the second transmission occasion based at least in part on receiving the DCI communication scheduling the PDSCH including the first transmission occasion and the second transmission occasion (TCI mapping is performed on a plurality of transmission occasions, one set being odd transmission occasions and the other set being even transmission occasions, [0373]).  

26. The non-transitory computer-readable medium of claim 25, wherein the one or more instructions when causing the UE to determine the mapping type for the first transmission occasion and the mapping type for the second transmission occasion, cause the UE to: 0097-126534201832 
	determine the mapping type for the first transmission occasion and the mapping type for the second transmission occasion based at least in part on an assumed mapping type (TCI states are mapped to TCI codepoints for use with a plurality of transmission occasions, [0371]).

determine the mapping type for the first transmission occasion and the mapping type for the second transmission occasion based at least in part on an assumed mapping type (TCI states are mapped to TCI codepoints for use with a plurality of transmission occasions, [0371]).  

27. The non-transitory computer-readable medium of claim 26, wherein the assumed mapping type comprises mapping type B (without further explanation, “mapping type B” is a nearly meaningless term, as multiple types of transmission occasions are mapped according to Cirik, any mapping could be considered “type B”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 - 6, 17 - 19, 23, 24, 28, 29, 30, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirik as applied to claims 1, 2, 16, 21, 26, and 31 above, and further in view of Chatterjee, U.S. Patent Publication No. 2019/0149365.
Applicant distinguishes over Cirik by refraining from receiving some transmissions. Cirik does not teach refraining from receiving some transmissions. However, Chatterjee teaches refraining from receiving some transmissions. It would have been obvious to one skilled in the art at the time of filing to modify the teachings of Cirik to incorporate the known technique of refraining from receiving some transmissions as taught by Chatterjee in order to obtain the predictable result of saving transmission overhead.
The combination teaches:

4. The method of claim 2, wherein, when a mapping type indicated by the DCI communication is different from the assumed mapping type, the method comprises at least one of: 
	identifying an error associated with the DCI communication, or refraining from receiving or processing the PDSCH (PDSCH can exclude combinations of mapping types,[0063], Chatterjee).  

5. The method of claim 2, wherein, when a mapping type indicated by the DCI communication is different from the assumed mapping type, the method comprises: 
	receiving the PDSCH based at least in part on the assumed mapping type rather than the mapping type indicated by the DCI communication (PDSCH mapping type to be assumed in a PDSCH reception, [0034], Chatterjee).  

6. The method of claim 1, further comprising: determining a location of a demodulation reference signal (DMRS) for the first transmission occasion and a location of a DMRS for the second transmission occasion based at least in part on the mapping type for the first transmission occasion and the mapping type for the second transmission occasion (PDSCH mapping (type A or type B) is related to the location/position of the corresponding DMRS in the slot, [0035], Chatterjee).

17. The method of claim 16, wherein the technique for determining the mapping type for the first transmission occasion and the mapping type for the second 0097-126532201832 transmission occasion is identified based at least in part on a configuration received via radio resource control signaling (allocation may be configured via RRC, [0047, Chatterjee).  

18. The method of claim 16, wherein the technique for determining the mapping type for the first transmission occasion and the mapping type for the second transmission occasion is identified based at least in part on a set of parameters including at least one of: 
	a symbol offset between the first transmission occasion and the second transmission occasion, a configured location of a demodulation reference signal (DMRS) of the PDSCH, a starting symbol of the PDSCH, or a length of a transmission occasion (PDSCH mapping (type A or type B) is related to the location/position of the corresponding DMRS in the slot, [0035], Chatterjee).  

19. The method of claim 18, wherein the configured location of the DMRS of the PDSCH is associated with mapping type A (without further explanation, “mapping type B” is a meaningless term, as multiple types of transmission occasions are mapped according to Cirik, any mapping could be considered “type B” or “type A”).

23. The UE of claim 21, wherein, when a mapping type indicated by the DCI communication is different from the assumed mapping type, the UE is to at least one of: 
	identify an error associated with the DCI communication, or refrain from receiving or processing the PDSCH (PDSCH can exclude combinations of mapping types,[0063], Chatterjee).  

24. The UE of claim 21, wherein, when a mapping type indicated by the DCI communication is different from the assumed mapping type, the UE is to: 
	receive the PDSCH based at least in part on the assumed mapping type rather than the mapping type indicated by the DCI communication (PDSCH mapping type to be assumed in a PDSCH reception, [0034], Chatterjee).

28. The non-transitory computer-readable medium of claim 26, wherein, when a mapping type indicated by the DCI communication is different from the assumed mapping type, the one or more instructions cause the UE to at least one of: 
	identify an error associated with the DCI communication, or refrain from receiving or processing the PDSCH (PDSCH can exclude combinations of mapping types,[0063], Chatterjee).  

29. The non-transitory computer-readable medium of claim 26, wherein, when a mapping type indicated by the DCI communication is different from the assumed mapping type, the one or more instructions cause the UE: receive the PDSCH based at least in part on the assumed mapping type rather than the mapping type indicated by the DCI communication (PDSCH mapping type to be assumed in a PDSCH reception, [0034], Chatterjee).

33. The apparatus of claim 31, wherein, when a mapping type indicated by the DCI communication is different from the assumed mapping type, the apparatuses comprises at least one of: means for identifying an error associated with the DCI communication, or means for refraining from receiving or processing the PDSCH (PDSCH can exclude combinations of mapping types,[0063], Chatterjee).  

34. The apparatus of claim 31, wherein, when a mapping type indicated by the DCI communication is different from the assumed mapping type, the apparatus comprises: means for receiving the PDSCH based at least in part on the assumed mapping type rather than the mapping type indicated by the DCI communication (PDSCH mapping type to be assumed in a PDSCH reception, [0034], Chatterjee).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463